DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 1, 2022 has been entered. Claims 1, 2, and 4-13 are pending in the application. Claims 1, 2, 4-9, and 13 have been amended. Claim 3 has been canceled.  The independent claims are claims 1 and 12.
The applicant’s Remarks, filed June 1, 2022, has been fully considered. The applicant refers to the interview on May 24, 2022. The examiner’s interview summary dated May 31, 2022 stated that the proposed amendments discussed in the interview might not overcome the prior art of record. However, it appears to the examiner that the filed claim 1 of June 1, 2022 are the same as those proposed.  
The applicant argues in Remarks, section II, that Figures 4 and 7 have been amended and therefore the drawing objections should be withdrawn. The examiner agrees to withdrawn the objections based on the drawing changes. 
The applicant further argues in the Remarks, section III, that the claim language has been amended to avoid interpretation of the claims under 35 USC 112(f). The applicant requests that interpretation to be withdrawn. To determine if this phrase invokes interpretation under 35 U.S.C. 112(f) the three prong test in MPEP 2181 must be considered. 
Prong A asks: is there a "means," step," "configured to," etc? 
Prong B asks: is the word "means," step, etc, then (typically but not always) modified by functional language with the word “to" "for," "so that," etc, in between? 
Prong C asks: Is there sufficient structure or known meaning before the phrase "means to,” “configured to,” etc? 
To be interpreted under 35 USC § 112(f), a claim must met all three prongs. 
Since the claims now recite sufficient structure, the claims do not meet Prong C. Therefore, the examiner withdraws the 35 USC 112(f) interpretation. 
The applicant further argues in the Remarks, section V, that the 35 USC 103 rejections should be withdrawn due to amendment. The examiner respectfully does not find this argument persuasive for the reasons set forth in the rejections.
For the record, one interpretation of the invention can be found in the Non-Final Rejection under the heading “Drawings” in which Fig. 6 of the present application is discussed. That section contained the following paragraph:
Paragraph 0064 leaves open the possibility that communication line 402a could be experiencing trouble or “an operation state change notification signal” could be “transmitted from the actuator group 83.” What that means isn’t especially well defined, but it could be as broad as the vehicle occupant pushing a button to signal he wants to take over driving, or that the steering wheel angle or torque sensor shows an input from the driver. Those inputs could also trigger the camera to check if these inputs came from the drivers hands being on the wheel, and not, say, the driver’s knees hitting the steering wheel on accident. In other words, a noise or disconnection issue, or even an accelerator input, are not required to start fallback control. Fallback control could begin when the driver carries out the first and second driving operation. That is another valid scenario, though not the one illustrated in Fig. 6. 
 Please see the rejections below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ochida et al. (WO2018/154862 A1) in view of Augst et al. (US2018/0373244A1). Note that Ochida is owned by the applicant of the present application, Honda, but was published more than a year before the priority date of the present application. Therefore, Ochida can be used as prior art. Also note that Ochida (WO2018/154862 A1) is identical to Ochida (US2019/0359207 A1). Therefore, the U.S. publication will be cited in this rejection for convenience. 

Regarding claim 1, Ochida teaches:
A vehicle control apparatus (1 of Fig. 1 according to paragraph 0089 of the spec. of the present application) that comprises
a first control unit (1A of Fig. 4, according to paragraph 0058 and 0089 of the spec. of the present application. With that in mind, see Ochida, Fig. 3, item 1A.) and a second control unit (1B of Fig. 4, according to paragraph 0058 and 0089 of the spec. of the present application. With that in mind, see Ochida, Fig. 3, item 1B.)
each comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, causes the at least one processor circuit to at least see Figs. 4 and 3 respectively), 
a first communication line (401 of Fig. 4 and L3 of Fig. 3, according to paragraph 0052 and 0089 of the spec. of the present application) configured to connect the first control unit (1A) and the second control unit (1B) (note that the specification of the present application teaches in paragraph 0052 that the first communication line in Fig. 4 is L3 of Fig. 3. Since Figs. 1-3 of the present application are identical to Figs. 1-3 of Ochida, Ochida teaches a first communication line.), 
a second communication line (402a of Fig. 4, according to paragraph 0053 and 0089 of the spec. of the present application.) configured to connect the first control unit (1A) and an actuator group 83 of Fig. 4, according to paragraph 0090 of the spec. of the present application) configured to operate based on a control signal transmitted from one of the first control unit (1A) and the second control unit (1B. This proves that a line connecting 1A and 83 such as 402a, also passes through 1A and connects 1B to 83 as well.) (The second communication line connects 1A to items in 83 such as 41B. That line is also shown in Fig. 2. Since Figs. 1-3 of the present application are identical to Figs. 1-3 of Ochida, Ochida teaches a second communication line.), and
a third communication line configured to connect the actuator group Figs. 1 and 2 of Ochida shows several wires connecting items such as the steering apparatus 41B to both 1A and 1B. Since Figs. 1-3 of the present application are identical to Figs. 1-3 of Ochida, Ochida teaches a third communication line.), 
wherein the vehicle control apparatus further comprises a fourth communication line configured to connect the first control unit and the actuator group (Figs. 1 and 2 of Ochida shows several wires connecting items such as the steering apparatus 41B to both 1A and 1B. Since Figs. 1-3 of the present application are identical to Figs. 1-3 of Ochida, Ochida teaches a fourth communication line.).
Yet Ochida does not explicitly further teach:
wherein in a case in which a communication state of the second communication line has changed, the first control unit performs fallback control to restrict a travel control function of the vehicle, -3-
in a case in which a plurality of detection [[unit ]] sensors detect[[s]] driving operations for driving takeover by a driver corresponding to the change in the communication state, the first control unit transmits a determination signal indicating a determination result of the driving operations for the driving takeover to the actuator group via the fourth communication line, 
wherein in a case in which a detection result from a first detection sensor configured to detect a first driving operation to a first actuator included in the actuator group and a detection result from a second detection sensor configured to detect a second driving operation to a second actuator included in the actuator group are input, the first control unit determines that the driving takeover has been detected and transmits the determination signal to the actuator group, and 
in a case in which completion of the driving takeover is determined based on a control state of the vehicle in the fallback control, the first control unit ends the fallback control.  
However, Augst teaches:
wherein in a case in which a communication state of the second communication line (402a) has changed (this means, for example, if 402a cannot obtain information from actuator group 83 due to electrical contact failure or noise, according to paragraph 0064 of the present application. Importantly, the communication state of 402a can also change “if an operation state change notification signal is transmitted from the actuator group 83,” according to the same paragraph, paragraph 0064.  The phrase “operation state change notification signal” is not exceptionally well defined in the specification, but it apparently means, according to paragraph 0068-0070, that changes to the accelerator pedal (power plant 50) or steering wheel 41B, both of which are part of the operation unit 83, will also be counted as a communication state change of the second communication line 402a. In other words, in one broad reasonable interpretation, this limitation could mean: if the driver grabs the wheel and/or starts turning, or pushes the accelerator pedal, then that means the communication state of the second communication line has changed. According to one reasonable interpretation of Fig. 6, this happens at time TM1 or TM2.), the first control unit (1A) performs fallback control to restrict a travel control function of the vehicle (according to Fig. 6, fallback control begins at time TM1. Yet this illustrates just one scenario. But in another scenario, fallback control could start when a driver grips the steering wheel and turns it and that is captured by a camera and a steering wheel sensor. Fallback control with actual restriction does not begin till time TM3. That is because the specification uses the term “restrict” to mean something different than “suppress”. According to Fig. 6 and the specification, if the driver only hits the accelerator pedal (such as at TM2), but the driver has not also performed both operations of what are called a “first driving operation” and “second driving operation,” such as gripping and turning the steering wheel according to paragraph 0071, then that accelerator operation will be suppressed. This suppression can be seen in Fig. 6, line 604 between times TM2 and TM3. “Restriction” can be seen in Fig. 6 between times TM3 and TM4. With that in mind, see Augst, who generally teaches that autonomous mode will be shifted to manual mode when “at least two second conditions” are determined, according to paragraph 0011. Before that, if a driver steps on the accelerator pedal, which is a “first condition,” that will cause the vehicle to look for the two second conditions but will not input the accelerator command from the driver. Instead the input will be “blocked”. For that, see at least paragraph 0057 where Augst teaches that the pedal input will be “ ‘loosened’ gradually” after the two second conditions are fulfilled. This is basically identical to what the present application teaches.), 
in a case in which a plurality of detection [[unit ]] sensors (items 31A (camera) and 32A (lidar) in Figs. 1 and 4, according to paragraphs 0023-0025 of the specification.) detect[[s]] driving operations for driving takeover by a driver (this means the system detects “the driver is performing a plurality of driving operations,” such as gripping and turning the steering wheel, according to paragraphs 0068 and 0070 of the present application. According to paragraph 0070, and Fig. 2, the camera can be facing the steering wheel and can detect when the driver’s hands are on the wheel and turning the wheel.  The point at which the detection unit “detects driving takeover by a driver” can be seen in Fig. 6 at time TM3, which has an arrow head labeled “Driving takeover determination signal is transmitted”) corresponding to the  change in the communication state (what this word “corresponding” means here, in a broad reasonable interpretation is that the detection of a driver takeover corresponds to a change in communication state. A change in communication state can result in fallback control, or it can result in a determination that the drive wants to take over), the first control unit transmits a determination signal indicating a determination result of the driving operations for the driving takeover to the actuator group via the fourth communication line (see Augst, paragraph 0044 for: “The second condition that releases the blocking of the pedal [i.e. return to manual control] is determined when a steering wheel sensor detects a gripping force and/or a particular steering action.” There are two separate requirements; a steering wheel sensor detects gripping “and” a “particular steering action.” The gripping can be “detected by…a camera arranged in the interior of the vehicle.” The particular steering action is “recognized by a steering angle sensor or a steering force sensor.” See also paragraph 0011 for an embodiment in which “at least two second conditions must be” satisfied before autonomous control transfers to manual control.),  
wherein in a case in which a detection result from a first detection sensor configured to detect a first driving operation to a first actuator included in the actuator group and a detection result from a second detection sensor configured to detect a second driving operation to a second actuator included in the actuator group are input, the first control unit determines that the driving takeover has been detected and transmits the determination signal to the actuator group (see Augst paragraph 0077 for two computer units 13 and 18. Computer 18 can be thought of as the first control unit since it determines the automated and manual driving decisions.), and 
in a case in which completion of the driving takeover is determined based on a control state of the vehicle in the fallback control, the first control unit ends the fallback control (as seen in Fig. 6 of the present application, fallback control can end at time TM4. That is when the drive demand signal 605 has been allowed to equal the actual output signal, 604. With that in mind, see Augst paragraph 0057 for the blocking of the accelerator pedal or other input being lifted “gradually” or in stages. Once this is completed, the fallback control ends. See also paragraph 0051 for “completely suspending the blocking” which is the end of the fallback mode.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida, to add the additional features wherein in a case in which a communication state of the second communication line has changed, the first control unit performs fallback control to restrict a travel control function of the vehicle, -3-in a case in which a plurality of detection [[unit ]] sensors detect[[s]] driving operations for driving takeover by a driver corresponding to the change in the communication state, the first control unit transmits a determination signal indicating a determination result of the driving operations for the driving takeover to the actuator group via the fourth communication line, wherein in a case in which a detection result from a first detection sensor configured to detect a first driving operation to a first actuator included in the actuator group and a detection result from a second detection sensor configured to detect a second driving operation to a second actuator included in the actuator group are input, the first control unit determines that the driving takeover has been detected and transmits the determination signal to the actuator group, and in a case in which completion of the driving takeover is determined based on a control state of the vehicle in the fallback control, the first control unit ends the fallback control, as taught by Augst. The motivation for doing so would be to improve comfort and safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Furthermore, it should be noted that claim 1 can broadly and reasonably be simplified to teaching that when a steering input from a steering angle sensor or steering torque sensor is detected and when that detection “corresponds to” or coincides with or is confirmed by a camera sensor that shows that a driver is gripping and/or turning a steering wheel, then the vehicle will begin handing over control of the vehicle from autonomous to manual driving mode. 
Furthermore, although the claim contains a first part which teaches a specific vehicle architecture, a person of ordinary skill in the art would not think that a signal going to an actuator group would be carried on the same line as a signal going from an actuator group. Indeed, the examiner would be very hard pressed to find any closed loop power-steering system that operates without a separate command and feedback lines. It may very well not exist. Therefore, when claim 1 teaches separate communication lines, it is doubtful that the art really has to teach that explicitly. Also, claim 1 teaches that the line connecting 1A and 83 such as 402a, also passes through 1A and connects 1B to 83 as well. This means that Fig. 4 of the present application, although it shows lines connecting specific units, the lines in fact connect more than one unit without directly showing that. 
The simplification of the claim is justified as follows. Claim 1 in the first part teaches a vehicle architecture then goes on in the second part to teach what is done with this architecture. One important clause in the second part is as follows:
wherein in a case in which a communication state of the second communication line (402a) has changed, the first control unit (1A) performs fallback control to restrict a travel control function of the vehicle.
This clause can reasonably be interpreted to mean that when the second communication line 402a sends a signal “from the actuator group 83” (to quote the spec., paragraph 0064) to the first control unit 1A, the controller performs fallback control to restrict a travel control function of the vehicle. This fallback control means that accelerator input will be suppressed and that when gripping and/or turning of the steering wheel are detected, those inputs to the actuator group 83 will be slowly ramped up, not commanded all at once.
Claim 1 then recites:
in a case in which a detection unit (items 31A (camera) and 32A (lidar) in Figs. 1 and 4, according to paragraphs 0021-0023 of the specification.) detects driving takeover by a driver corresponding to the change in the communication state, the first control unit (1A) transmits a determination signal indicating a determination result of the driving takeover to the operation unit (83) via the fourth communication line (404),
In one broad reasonable interpretation, this means that the camera (i.e. “detection unit”) detects that the driver has gripped and turned the steering wheel. When this is “corresponding to” (i.e., when this occurs at the roughly the same time as) the signal being sent from the actuator group 83 (which includes the steering wheel) to the first control unit 1A via the second communication line 402, then the first control unit 1A will communicate with the actuator group 83 via the fourth communication line 404 that the control detects driver takeover. This determination signal could simply be a command signal from the driver. That would be a signal “indicating a determination result of the driving takeover”. 
Importantly, note that the beginning of fallback control does not have to be from noise or a communication line failure. An accelerator pedal input could also be completely absent in a scenario that meets claim 1. It could simply be that the actuator group 83 detects a driver input such as a turning of a steering wheel. This could be through a torque or angle sensor in the steering column. This would trigger fallback control. When the in-vehicle camera confirms that the driver’s hands are on the wheel and/or turning the wheel, the first control unit 1A then sends a signal to the actuator group 83 to command the vehicle according to that signal. 
The claim adds that “in a case in which completion of the driving takeover is determined based on a control state of the vehicle in the fallback control, the first control unit (1A) ends the fallback control”. The term “in the fallback control” means the completion of the driving takeover is based on the control state of the vehicle in the fallback control means that the steering wheel input of the driver has been fully brought into the unrestricted state and fallback control ends. 
So in summary, claim 1 can reasonably be interpreted to teach: Detect a steering input from a driver using an angle or torque sensor in the steering column and detect a driver’s hands on the steering wheel using an in-vehicle camera. When those detections are made, ramp-up the input signal. Once it’s ramped up manual driving is complete and autonomous driving is ended. 
Claim 1 also teaches a second control unit and a first communication line and a third communication line. Yet these have nothing to do with the system handing over control to the driver. In other words, as far as what the system actually does in claim 1 the second control unit and first and third communication lines are extraneous. These parts therefore cannot have patentable weight, at least not in this claim. Suppose the prior art taught everything about claim 1 except some additional hardware that does not relate to the functions of claim 1 of an application. Would that application allowable over the prior art? No, because otherwise, applicants could simply specify extra solution insignificant parts to obtain patents. The same applies to claim 1. 

Regarding claim 2, Ochida and Augst teach the apparatus according to claim 1.
Yet Ochida does not appear to explicitly further teach everything else in claim 2.
Yet Augst teaches:
The apparatus, wherein 
in a state before the transmission of the determination signal, the first control unit suppresses an output, from the actuator group, corresponding to a single driving operation by the driver (see Augst, paragraph 0012, for the accelerator pedal being blocked from being used to command the engine unless other second conditions are met.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida, to add the additional features wherein, in a state before the transmission of the determination signal, the first control unit suppresses an output, from the operation unit, corresponding to a single driving operation by the - 32 -H1193435US01/P220-0871US driver, as taught by Augst. The motivation for doing so would be to improve safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Ochida and Augst teach the apparatus according to claim 1.
Yet Ochida does not appear to explicitly further teach everything else in claim 4.
Yet Augst teaches:
The apparatus, wherein 
after the transmission of the determination signal, the first control unit restricts the upper limit of an output value of the actuator group corresponding to a third driving operation by the driver (see Augst paragraph 0057 for the blocking of the accelerator pedal or other input being lifted “gradually” or in stages. This is restriction.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida, to add the additional features wherein after the transmission of the determination signal, the first control unit restricts the upper limit of an output value of the operation unit corresponding to a third driving operation by the driver, as taught by Augst. The motivation for doing so would be to improve safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 5, Ochida and Augst teach the apparatus according to claim 4.
Yet Ochida does not appear to explicitly further teach everything else in claim 5.
Yet Augst teaches:
The apparatus, wherein 
the first control unit performs control so that the output value of the actuator group will increase linearly (see Augst paragraph 0057 for the blocking of the accelerator pedal or other input being lifted “gradually”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida, to add the additional features wherein the first control unit performs control so that the output value of the operation unit will increase linearly, as taught by Augst. The motivation for doing so would be to improve safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 6, Ochida and Augst teach the apparatus according to claim 5.
Yet Ochida does not appear to explicitly further teach everything else in claim 6.
Yet Augst teaches:
The apparatus, wherein 
in a case in which it is determined that, as the control state of the vehicle in the fallback control, an estimated output value of the operation unit corresponding to the third driving operation by the driver has become equal to the output value which has increased linearly, the first control unit determines that the driving takeover has been completed and ends the fallback control (see Augst paragraph 0057 for the blocking of the accelerator pedal or other input being lifted “gradually” or in stages. Once this is completed, the fallback control ends. See also paragraph 0051 for “completely suspending the blocking” which is the end of the fallback mode.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida, to add the additional features wherein in a case in which it is determined that, as the control state of the vehicle in the fallback control, an estimated output value of the operation unit corresponding to the third driving operation by the driver has become equal to the output value which has increased linearly, the first control unit determines that the driving takeover has been completed and ends the fallback control, as taught by Augst. The motivation for doing so would be to improve safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 7, Ochida and Augst teach the apparatus according to claim 1.
Yet Ochida does not appear to explicitly further teach everything else in claim 7.
Yet Augst teaches:
The apparatus, wherein 
the first control unit holds the detection result of the first driving operation (this claim is referring to what is taught in paragraph 0072. With that in mind, see Augst, paragraph 0051 for a teaching that one of the conditions for returning control to manual control is that the driver “is actually looking or has looked at the roadway”. The point is that the driver does not have to be doing it at the very moment control is returned, but the system “holds” the fact that the driver recently looked at the roadway. See also paragraph 0064 for a driver moving the steering wheel back and forth or in a pattern. This means that an angle doesn’t not have to be currently input into the steering wheel, but that it was just recently input and that input is held as indicating that the driver is ready to take over manual control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida, to add the additional features wherein the first control unit holds the detection result of the first driving operation, as taught by Augst. The motivation for doing so would be to improve safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 8, Ochida and Augst teach the apparatus according to claim 7.
Yet Ochida does not appear to explicitly further teach everything else in claim 8.
Yet Augst teaches:
The apparatus, wherein 
in a case in which the communication state of the second communication line has changedperforms the fallback control, in a period from a start of the fallback control to a confirmation of the driving takeover, 
the first control unit -5-suppresses an output from the actuator group corresponding to a single driving operation performed by the driverfallback control beings in Fig. 6 of the present application at time TM1 when the second communication line begins having trouble in one scenario, or is “changed” in another, which could simply mean a signal is sent over it. The “driver’s operation input” in Fig. 6 occurs at TM2 and involves “a third driving operation,” which is pressing the accelerator according to paragraphs 0074 and 0077. At TM3 the driver puts his hands on the steering wheel and turns the wheel (first and second driving operations). At that point, TM3, the accelerator input (third driving operation) signal from the driver goes from being suppressed to restricted. The restriction allows the accelerator input to ramp up from TM3 to TM4. At that point, full manual driving is occurring. With that in mind, see Augst, who generally teaches that autonomous mode will be shifted to manual mode when “at least two second conditions” are determined, according to paragraph 0011. Before that, if a driver steps on the accelerator pedal, which is a “first condition,” that will cause the vehicle to look for the two second conditions but will not input the accelerator command from the driver. Instead the input will be “blocked”. For that, see at least paragraph 0057 where Augst teaches that the pedal input will be “ ‘loosened’ gradually” after the two second conditions are fulfilled. This is basically identical to what the present application teaches.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida and Augst, to add the additional features of wherein in a case in which the communication state of the second communication line has changedperforms the fallback control, in a period from a start of the fallback control to a confirmation of the driving takeover, the first control unit -5-suppresses an output from the actuator group corresponding to a single driving operation performed by the driver, as taught by Augst. The motivation for doing so would be to improve comfort and safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 9, Ochida and Augst teach the apparatus according to claim 8.
Yet Ochida does not appear to explicitly further teach everything else in claim 9.
Yet Augst teaches:
The apparatus, wherein 
[[even ]]in a case in which the communication state of the second communication line has changedin the period, an output value based on an operation by the driver is maintained at zero (see Augst, who generally teaches that autonomous mode will be shifted to manual mode when “at least two second conditions” are determined, according to paragraph 0011. Before that, if a driver steps on the accelerator pedal, which is a “first condition,” that will cause the vehicle to look for the two second conditions but will not input the accelerator command from the driver. Instead the input will be “blocked”. For that, see at least paragraph 0057 where Augst teaches that the pedal input will be “ ‘loosened’ gradually” after the two second conditions are fulfilled. This is basically identical to what the present application teaches.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida and Augst, to add the additional features wherein in a case in which the communication state of the second communication line has changedin the period, an output value based on an operation by the driver is maintained at zero, as taught by Augst. The motivation for doing so would be to improve comfort and safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 11, Ochida and Augst teach:
A vehicle comprising a vehicle control apparatus defined in claim 1 (see the rejection of claim 1 and the vehicle in Ochida Fig. 1.).  
Regarding claim 12, the claim is substantially similar to claim 1 except in method form. Note that Ochida teaches a system and method (see the title of Ochida) and Augst also teaches a system and method (see paragraph 0002). With that in mind, see the substantially identical rejection of claim 1 for the rejection of claim 12. 

Regarding claim 13, Ochida and Augst teach the vehicle control method defined in claim 12.
Ochida further teaches:
A non-transitory computer-readable storage medium storing a program for causing a computer to execute each step of a vehicle control method defined [by what Ochida teaches] in claim 12 (see paragraph 0023 for a program and memory)
Yet Ochida does not teach everything else in claim 13.
However, Augst further teaches:
A non-transitory computer-readable storage medium storing a program for causing a computer to execute each step of a vehicle control method defined [by what Augst teaches] in claim 12 (see paragraph 0070 for “software code”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida, to add the additional features a non-transitory computer-readable storage medium storing a program for causing a computer to execute each step of a vehicle control method defined by what Augst teaches in claim 12, as taught by Augst. The motivation for doing so would be to improve safety and avoid accidental inputs by a driver, as recognized by Augst (see paragraphs 0005 and 0007). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ochida in view of Augst in further view of Ho et al. (U.S. Pat. No. 10,139,828 B2).

Regarding claim 10, Ochida and Augst teach the apparatus according to claim 1.
Yet Ochida and Augst do not appear to explicitly further teach everything else in claim 10.
Yet Ho teaches:
An apparatus, wherein 
in a case in which the communication state of the second communication line has changed and the fourth communication line is not in a communicable state (see col. 41, lines 15-28 for calling for human intervention, i.e. performing fallback control, in the event of a sensor failure. Two controllers, controller 1644 and 1648, will both be notified about the failure. For the two controllers, see Fig. 16.), 
the first control unit transmits a fallback control instruction signal to the second control unit via the first communication line (see col. 40, lines 65 through col. 41, line 1 for the “redundant” controller 1648 receiving the failsafe trajectory from the primary controller 1644.), and 
the second control unit performs the fallback control via the third communication line (see col. 41, lines 15-28 for controller 1648 calling for human intervention, i.e. performing fallback control, if a failure occurs.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ochida and Augst, to add the additional features of in a case in which the communication state of the second communication line has changed and the fourth communication line is not in a communicable state, the first control unit transmits a fallback control instruction signal to the second control unit via the first communication line, and the second control unit performs the fallback control via the third communication line, as taught by Ho. The motivation for doing so would be to improve safety, as recognized by Ho (see col. 2, line 5).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dolgov (US2014/0303827 A1) teaches at least in paragraph 0087 a system for preventing handoff of vehicle control to a driver under certain circumstances. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665